release number release date date date department of the treasury internal_revenue_service legend org name of organization num ein number datel effective date uil person to contact identification_number contact telephone number in reply refer to te_ge review staff ein num last date for filing a petition with the tax_court org dear this is a final adverse determination_letter as to the org’s exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons you are not operated for an exclusive exempt_purpose as required by i r c _ sec_501 you are not operated for an exclusive public purpose as required by sec_501 but are operated for a substantial private purpose based upon these reasons we are retroactively revoking your sec_501 tax exempt status to datel contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office local office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org legend datel effective date club owner of org’s facilities state name of state issue can the organization retain tax exemption under code sec_501 even though the organization’s primary activities benefit the members and has no charitable or educational activities and very minimal public access to their facility and activities facts the organization received their tax exemption under c as part of a group ruling the organization is part of group exemption number the organization has members and acres of land with most of the land comprise of a lake in the center of the property the entire property is surrounded by a foot chain fence in order to enter the facility you have to be buzzed in the organization operates a bar hall and video poker machines and has offices in the facility indicated the in one of the organization’s response for request for information the organization it was originated around to develop opportunities for the enjoyment of the great outdoors as an essential part of the character building and the spiritual and the physical development of our people to encourage the protection and the restoration of woods wild flowers and wild life to safeguard the public health resources to discourage unwise drainage and to promote measures for the prevention and control of floods in order to accomplish all of the above the org conducts many functions some of which are shown in the following list of events which are open to members of the club their families and invited guest new year’s party smoker one or per year super bowl party st patricks party stock car race party steak fry dinner shrimp boil dinner dance family picnic end of summer picnic conservation meeting sec_15 boy scout outing state convention national convention members only picnic night at the races party country western dance bingo night party easter egg hunt form 886-acrev department of the treasury - internal_revenue_service page -1- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended turkey shoot dinner christmas party for kid sec_12 handy camp outing beach party corn boil party flower show raffle spring work party cleanup fall work party cleanup the organization rents out their hall to members only the use of the bar is also restricted to members and their invited guests with the entire income less expenses credited to and used by the treasurer and board_of directors for operation and maintenance of the club’s facilities the organization indicated in their response that their fundraising activities are used for operation and maintenance of the facilities pull tabs are sold at some of these functions mandated by section of the state administrative code pursuant to section as in addition you stated that income is derived from the shrimp boil and the wildlife drawing wildlife raffle tickets are sold by and mostly to your membership once a year with drawings held weekly a lake survey dated october was conducted by an individual who is the senior chemist from the state aquarium the lake surveys are made available to all members of the org and any other attendees at their monthly meeting held the second tuesday of every month the surveys are used to develop the strategy for the environmental program aimed at maintaining the lake in healthy condition the lake surveys allow this organization to do a variety of things including determining the quality of the lake water and determining both which type of fish should be set up to inhabit the lake and how to best maintain the existing lake fish stock the lake surveys are also used to determine which types of aquatic plants exist in the lake this information is then used to formulate plans as to which aquatic plants will be supported and which aquatic plants we attempt to eliminate the aquatic plants are an integral part of supporting the fish in addition to the above the lake surveys are used to determine what type of fish habitat shall be allowed to exist or be established in the lake the organization indicated it goes to great expense to maintain the land in a natural state without being made available for residential or commercial development the maintenance of the related lake a lake which is classified as a high quality wet land the maintenance of this lake also involves the protection of the fish and aquatic plants which live in the lake the lake also supports and protects other wildlife and natural_resources including a variety of water fowl which regularly use the lake and nest in the land the organization also conducted a fish stocking report to maximize the desired output for anglers the report limits the number and or size of fish that may be harvested which are set in place to maintain successful and desirable fish populations within a body of water the organization stated the report is made available to all members of the org and any other attendees at their monthly meeting form 886-a cev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit yeat petiod ended the organization when asked how the general_public is aware of their activities and provide substantiation of their solicitation of the public responded it was stated the organization had regularly advertised all of its functions up until the year sign located on the northeast corner of its facility past promoted its events through the use of brochures that were posted in public places the members were able to post them in for the year under examination the organization had no such solicitation in addition you stated the organization in the through the use of a large rent a club according to your constitution and bylaws are all members of the org and only that organization shall be considered members in the club org leases the property and facilities from club which is not tax exempt law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 of the income_tax regulations states that the term of the code in its generally accepted legal sense and includes the charitable is used in advancement of education and science sec_1_501_c_3_-1 of the regulations defines the term educational as including the instruction of the public on subjects useful to the individual and beneficial to the community sec_1 c -1 d gi of the regulations provides that an organization is not organized and operated exclusively for charitable purposes unless it serves a public rather than a private interest to meet this requirement that it serve a public purpose an organization must establish that it is not organized or operated for the benefit of private interests the law requires that an organization claiming exemption under code sec_501 also be operated exclusively for the prescribed exempt purposes under the operational_test of reg sec_1_501_c_3_-1 an organization is regarded as operated exclusively for exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes as with the organizational_test an organization is not regarded as exempt if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the operational_test requires that no private_inurement results from the net_income of the organization sec_1 c -1 of the tax regulations relates to the definition of the organization and operation of organizations described in sec_501 it is quoted in part as follows a organizational and operational tests in order to be exempt as a organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended organizational_test or the operational_test it not exempts the term exempt_purpose or purposes as used in this section means any purpose or purpose specified in sec_501 c operational_test primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of any exempt_purpose distribution of earnings an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals taxpayer’s position taxpayer feels they provided sufficient information to determine their status government position several published revenue rulings have recognized the charitable and educational nature of organizations designed to preserve and promote the natural environment for example revrul_70_186 1970_1_cb_128 holds that an organization formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features qualifies for exemption under sec_501 of the code in addition revrul_67_292 1967_2_cb_184 holds that an organization formed for the purpose of purchasing and maintaining a sanctuary for wild birds and animals for the benefit of the public may qualify as exempt from federal_income_tax under sec_501 revrul_76_204 provides in effect that preserving ecologically significant land is a charitable purpose and activity without the educational and open public access rationale stressed in revrul_67_292 it recognizes that efforts to preserve and protect the natural environment for the benefit of the public serve as a charitable purpose in itself furthermore the promotion of conservation and protection of natural_resources has been recognized by congress as serving a broad public benefit for example congress declared in the national environmental policy act of u s c that the prevention and elimination of damage to the environment stimulates the health and welfare of man and enriches the understanding of ecological systems and natural_resources important to the nation form 886-arev department of the treasury - internal_revenue_service page -4- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended the benefit to the public from environmental conservation derives not merely from the current educational scientific and recreational uses that are made of our natural_resources but from their preservation as well only through preservation will future generations be guaranteed the ability to enjoy the natural environment a national policy of preserving unique aspects of the natural environment for future generations is clearly mandated in the congressional declarations of purpose and policy in numerous federal conservation laws see eg wilderness act u s c wilderness areas estuarine areas act u s c sec_1221 estuaries wild and scenic rivers act u s c sec_1271 rivers water bank act u s c sec_1301 wetlands while the public benefits from environmental conservation are clearly recognized and measurable an equally important public purpose is served by preserving natural_resources for future generations the organization is not operating similar to revrul_67_292 because in that ruling the organization purchased or maintained a large tract of forest land to be reserved as a sanctuary for wild birds and animal and it was open to the public for educational_purposes in revrul_76_204 the organization conducted educational activities with limited public access to the land the organization permitted other organization’s to conduct educational and scientific research or study and the organization worked closely with federal state and local_government agencies and private organizations regarding concerns for environmental conservation your organization provided a copy of a study on how to best maintain the existing lake fish stock the lake surveys are also used to determine which types of aquatic plants exist in the lake the survey results were shared with only the members of the organization and there was no government involvement regarding concerns for environmental conservation the survey was conducted to stock the lake for the benefit of the members for recreational purposes which is not a charitable nor educational purpose under internal_revenue_code c it was noted the organization conducts bingo and pull tabs and according to our internal records the organization has never filed form 11-c or form_730 in addition information we obtained from the reports with their agency either and thereby conducting illegal charitable gaming activities the forms and returns that were not filed with the state were the following department of revenue showed no record of the organization filing the required returns forms bingo quarterly tax_return charitable games application_for license pull tab and jar game quarterly tax_return bingo application_for license list of bingo workers charitable game application_for license list of charitable game workers the organization did file an annual form with the attorney_general for charitable gaming form 886-acrev department of the treasury - internal_revenue_service page -5- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended review of the organization’s form_990 showed that your income was derived from membership dues interest fundraising bar hall rental pull tabs video machines and kitchen the bingo income was not reported on the return and was conducted by the women’s auxiliary expenses were incurred for occupancy legal fees printing and miscellaneous expenses and there were no expenses_incurred for education or conservation of the lake expenses were only incurred for recreational activities conclusion the organization is not organized or operating as a 501_c_3_organization the organization’s activities are not in furtherance of charitable or educational_purposes the exempt status of the organization should be revoked effective datel the organization is required to file form_1120 - u s_corporation income_tax return contributions to the organization are no longer deductible form 886-a ev department of the treasury - internal_revenue_service page -6- tax_exempt_and_government_entities_division org department of the treasury internal_revenue_service taxpayer_identification_number form tax_year s ended december person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at interna revenue service local office if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely enclosures publication publication report of examination letter catalog number 34809f
